TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00666-CV


In re Valerie Thomas Bahar, M.D., et al.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Valerie Thomas Bahar, M.D.; Valerie Thomas Bahar, M.D., P.A.; Shalanda D.
Moore; and Joseph R.Willie, II (collectively "Bahar") filed a petition for writ of prohibition asking
this Court to order the trial court not to conduct a hearing scheduled for October 9, 2012 on a motion
to refer three cases to mediation.  Notice of the hearing date was served on September 27 and Bahar
filed the petition for writ of prohibition on October 8.  Because the trial court conducted the hearing
on October 9 as scheduled, the petition for writ of prohibition is moot and is therefore dismissed for
lack of jurisdiction.

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Filed:   October 12, 2012